FILED
                             NOT FOR PUBLICATION                              JAN 11 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 09-50163

               Plaintiff - Appellee,              D.C. No. 3:08-CR-03204-DMS

   v.
                                                  MEMORANDUM *
 ANTONIO ANGON-PAZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                      Dana M. Sabraw, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Antonio Angon-Paz appeals from the 41-month sentence imposed following

his guilty-plea conviction for attempted entry after deportation, in violation of 8



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EH/Research
U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm.

       Angon-Paz contends that his sentence is unreasonable because the district

court failed to meaningfully address his request for downward departures, or his

mitigating factors. This contention is belied by the record. The district court

found that Angon-Paz failed to meet his burden of establishing a basis for the

requested departures, and gave a sufficient explanation of the sentence in light of

the factors under 18 U.S.C. § 3553(a). Accordingly, the district court did not

procedurally err and the sentence imposed is not substantively unreasonable. See

United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc).

       AFFIRMED.




EH/Research                               2                                       09-50163